Proceeding pursuant to CPLR article 78 (brought on in this court [CPLR 506, subd (b), par 1]) to annul the respondent’s determination which disapproved petitioner’s application for an unrestricted pistol license. This is the third time the petitioner has brought the instant gun permit application before this court upon a review of a determination of respondent with regard to that permit. Petitioner originally applied for a pistol license on April 7, 1975 and respondent, who reviews such applications pursuant to subdivision 10 of section 265.00 of the Penal Law, unconditionally disapproved the application. A CPLR article 78 proceeding was brought in this court and by memorandum dated February 17, 1977, decision was withheld and the matter remitted for an articulation of the reasons for the denial of the permit (Matter of Davis v Clyne, 56 AD2d 692). Respondent subsequently stated in a letter to the clerk of the court that the application should be denied because the petitioner was 29 years old, had a young child and had given "hunting and target practice” as the reasons for which the permit was sought. Upon consideration of the matter after this statement, this court annulled respondent’s determination and remitted the matter for further proceedings (Matter of Davis v Clyne, 58 AD2d 947). With the matter before him for a second time, respondent granted petitioner a pistol permit limited to target practice events sponsored by groups or organizations affiliated with the National Rifle Association. Since the petitioner recited that the purpose of the license was for "hunting and target shooting”, any determination limiting the license to "target shooting” only must contain a statement of the reasons why permission was not granted for "hunting”. Otherwise, there is an absence of any record for review to determine if such denial was arbitrary and capricious (Matter of Davis v Clyne, 56 AD2d 692, supra; Matter of Guida v Dier, 54 AD2d 86). Decision withheld, and matter remitted for articulation of the reason for the restriction prohibiting petitioner use of the license for hunting. Mahoney, P. J., Sweeney, Kane, Main and Herlihy, JJ., concur.